Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were presented and necessarily passed upon the following questions under the Constitution of the United States, viz: Defendant-appellant argued that the denial of defendant’s motion for withdrawal of his guilty plea, without a hearing, to determine that he was innocent of the charges and was induced to change his plea by representations as to the sentence that would be imposed, was improper and operated under the circumstances as a denial of his due process rights under the Constitution of the United States; that the trial court failed to properly interrogate and advise the defendant at the time of the taking of the plea which operated under the circumstances as a denial of due process under the Constitution of the United States. [See 34 N Y 2d 539.]